Citation Nr: 0635350	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
psychosis, currently evaluated as 50 percent disabling.

2.  Entitlement to an effective date earlier than December 3, 
2004, for a compensable rating for service-connected 
psychosis.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a skin disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

8.  Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
September 1976.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO), in 
Chicago, Illinois, and Jackson, Mississippi, which denied the 
claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that after the claims folder was 
transferred to the Board of Veterans' Appeals (Board) in 
Washington, D.C., the veteran was advised that he was awarded 
Social Security Administration (SSA) disability benefits.  
While the veteran waived initial RO consideration of the SSA 
award letter and the related application, a remand in this 
case is necessary because the records connected with the 
favorable SSA determination are not associated with the 
claims folder.

With regard to the claim as to whether new and material 
evidence has been submitted to reopen the appellant's claim 
for entitlement to service connection for a skin disorder, in 
Kent v. Nicholson, 20 Vet. App. 1, 12 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The notification letters issued in 
connection with the skin issue do not comply with the Kent 
ruling.  

Also, it does not appear that the veteran was advised of the 
regulations pertaining to new and material evidence.  Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993) (before the Board 
addresses a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities).  These regulations provide:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for a skin disorder.  The 
claim was last denied in an August 2004 
rating decision.   Comply with the Kent 
ruling, and advise the appellant of the 
evidence and information that is 
necessary to reopen this claim.   Advise 
the appellant of the element or elements 
required to establish service connection 
that was/were found insufficient in the 
previous denials.

2.  Develop all VA treatment records 
including treatment at the G. V. (Sonny) 
Montgomery (Jackson), Mississippi VA 
Medical Center and treatment at the VA 
Community Based Outpatient Clinic in 
Meridian, Mississippi, since August 2005.

3.  Develop all records with regard to 
the veteran from the SSA, including 
medical records, associated with his 
disability claim.

4.  Then, readjudicate the claims on 
appeal, to include consideration of 
38 C.F.R. § 3.156 with regard to the skin 
disorder claim.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SOC or SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


